             Case 5:19-cv-00551 Document 1 Filed 05/22/19 Page 1 of 9



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

TRUSTEES OF THE U.A.P.P. LOCAL                   §
UNION NO. 142 PENSION PLAN;                      §
TRUSTEES OF THE U.A.P.P. LOCAL                   §
UNION NO. 142 WELFARE FUND; AND                  §
TRUSTEES OF THE U.A.P.P. LOCAL                   §
UNION NO. 142 PROFIT SHARING PLAN,               §
                                                 §
       Plaintiffs                                §
                                                 §
VS.                                              §    CIVIL ACTION NO. 5:19-cv-551
                                                 §
TRIPLE C PLUMBING CONTRACTORS,                   §
INC.,                                            §
                                                 §
       Defendant                                 §

                       PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       The Trustees of the U.A.P.P. Local Union No. 142 Pension Plan, Trustees of the U.A.P.P.

Local Union No. 142 Welfare Fund, and Trustees of the U.A.P.P. Local Union No. 142 Profit

Sharing Plan, hereinafter referred to collectively as “Plaintiffs,” or “Trust Funds,” complain of and

against Triple C Plumbing Contractors, Inc., hereinafter referred to as “Defendant,” and for cause

of action would respectfully show unto the Court as follows:

                                  NATURE OF THE ACTION

       1.      These are causes of action by Trustees of employee pension benefit plans and an

employee welfare benefit plan to secure performance by an employer for specific statutory and

contractual obligations to submit payroll records and documentation for an audit to confirm the

accuracy of contribution reports and payments of employer contributions; and based upon the

results of the audit, to enforce the obligations of the employer to pay delinquent employer



                                                 1
              Case 5:19-cv-00551 Document 1 Filed 05/22/19 Page 2 of 9



contributions, interest, liquidated damages, audit and legal fees thereon. This Complaint alleges

that by failing, refusing, or neglecting to submit to a full payroll audit as required under Plaintiffs’

respective Trust Agreements in order to confirm accurate and timely payment and reporting of

employer contributions, plus interest and liquidated damages thereon, Defendant violated its

Collective Bargaining Agreement, the Trust Funds’ Participation and Trust Agreements, and the

Employee Retirement Income Security Act of 1974, as amended. Plaintiffs also request a

preliminary injunction pursuant to Federal Rule of Civil Procedure 65 to require Defendant

forthwith to submit to a payroll audit and based upon the results of that audit, remit all deficient

employer contribution reports and pay all delinquent employer contributions to Plaintiffs’

employee benefit plans, plus interest, liquidated damages, attorneys’ fees, and costs of court in

order to prevent irreparable harm to the Trust Funds as well as Defendant’s employees and its

beneficiaries and dependents under the terms of a Collective Bargaining Agreement as

contemplated by Section 301 (29 U.S.C. Section 185) of the Labor Management Relations Act (29

U.S.C. Section 141, et seq.), hereinafter called the “LMRA.”

                                          JURISDICTION

       2.       Jurisdiction lies in this Court by the express terms of Section 301(a), LMRA as

against an employer engaged in an industry affecting commerce and under Sections 502 and 515 of

the Employee Retirement Income Security Act (ERISA) [29 U.S.C. Sections 1132 and 1145], as

amended. Jurisdiction is further conferred upon this Court under 28 U.S.C. Section 1331 based

upon a federal question and under 28 U.S.C. Section 1337 based upon civil actions arising under

Act of Congress regulating commerce. Defendant has availed itself upon the jurisdiction of this

Court by working and doing business within the jurisdiction of this Court and the jurisdiction of

Plaintiffs’ Collective Bargaining Agreement with Defendant.




                                                   2
             Case 5:19-cv-00551 Document 1 Filed 05/22/19 Page 3 of 9



                                             VENUE

       3.     Venue properly lies within the Western District of Texas, San Antonio Division,

pursuant to Section 502(e)(2) of ERISA, [29 U.S.C. Section 1132(e)(2)]. Service of process may

be made on Defendant in any other district in which it may be found pursuant to ERISA Section

502(e)(2), [29 U.S.C. Section 1132(e)(2)].

                                             PARTIES

       4.     Plaintiff, U.A.P.P. Local Union No. 142 Pension Plan, (“Pension Plan”) is the

Administrator of an employee pension benefit plan and employee benefit plan within the meaning

of Sections 3(2) and (3) and 502(d)(1) of ERISA [29 U.S.C. Sections 1002(2) and (3) and

1132(d)(1)]. The Pension Plan is a multiemployer plan within the meaning of Sections 3(37) and

515 of ERISA [29 U.S.C. Sections 1002(37) and 1145]. The Board of Trustees of the Pension

Plan is authorized to maintain a lawsuit as an independent legal entity under ERISA Section

502(d)(1) [29 U.S.C. Section 1132(d)(1)]. The purpose of the Pension Plan is to provide pension

benefits to eligible participants and beneficiaries on whose behalf employers contribute pursuant

to the Collective Bargaining Agreements with the Plumbing and Pipefitting Collective Bargaining

Unit of the MCA-SMACNA of San Antonio and Local Union No. 142 of the United Association

of Journeymen and Apprentices of the Plumbing and Pipefitting Industry of the United States and

Canada, AFL-CIO. The Pension Plan maintains its office and is administered by Southwest

Service Administrators, Inc., 2425 N. Central Expressway, Suite 120, Richardson, Texas 75080.

       5.     Plaintiff, Trustees of the U.A.P.P. Local Union No. 142 Welfare Fund,

(“Welfare Fund”) is the Administrator of an employee welfare benefit plan and employee benefit

plan within the meaning of Sections 3(1) and (3) and 502(d)(1) of ERISA [29 U.S.C. Sections

1002(1) and (3) and 1132(d)(1)], and is a multiemployer plan within the meaning of Sections 3(37)




                                                3
             Case 5:19-cv-00551 Document 1 Filed 05/22/19 Page 4 of 9



and 515 of ERISA [29 U.S.C. Sections 1002(37) and 1145]. The Board of Trustees of the

Welfare Fund is authorized to maintain a lawsuit as an independent legal entity under ERISA

Section 502(d)(1) [29 U.S.C. Section 1132(d) (1)]. The purpose of the Welfare Fund is to provide

health and welfare benefits to eligible participants and its dependents on whose behalf employers

contribute under the Collective Bargaining Agreement with the Plumbing and Pipefitting

Collective Bargaining Unit of the MCA-SMACNA of San Antonio and Local Union No. 142 of

the United Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industry

of the United States and Canada, AFL-CIO. The Welfare Fund is administered by Southwest

Service Administrators, Inc., 2425 N. Central Expressway, Suite 120, Richardson, Texas 75080.

       6.      Plaintiff, Trustees of the U.A.P.P. Local Union No. 142 Profit Sharing Plan,

(“Profit Sharing Plan”) is the Administrator of an employee pension benefit plan and employee

benefit plan within the meaning of Sections 3(2) and (3) and 502(d)(1) of ERISA [29 U.S.C.

Sections 1002(2) and (3) and 1132(d)(1)]. The Profit Sharing Plan is a multiemployer plan within

the meaning of Sections 3(37) and 515 of ERISA [29 U.S.C. Sections 1002(37) and 1145]. The

Board of Trustees of the Profit Sharing Plan is authorized to maintain a lawsuit as an independent

legal entity under ERISA Section 502(d)(1) [29 U.S.C. Section 1132(d)(1)]. The purpose of the

Defined Contribution Retirement Plan is to provide an annuity benefit to eligible participants and

beneficiaries on whose behalf employers contribute under the Collective Bargaining Agreement

with the Plumbing and Pipefitting Collective Bargaining Unit of the MCA-SMACNA of San

Antonio and Local Union No. 142 of the United Association of Journeymen and Apprentices of

the Plumbing and Pipefitting Industry of the United States and Canada, AFL-CIO. The Profit

Sharing Plan maintains its office and is administered by Southwest Service Administrators, Inc.,

2425 N. Central Expressway, Suite 120, Richardson, Texas 75080.




                                                4
             Case 5:19-cv-00551 Document 1 Filed 05/22/19 Page 5 of 9



       7.      Defendant, Triple C Plumbing Contractors, Inc., is a Texas corporation,

operating and doing business in Canyon Lake, Comal County, Texas within the jurisdiction of

Plaintiffs’ Funds. Triple C Plumbing Contractors, Inc. is an employer within the contemplation

of Sections 3(5) and 515 of ERISA [29 U.S.C. Sections 1002(5) and 1145] and Section 301 of the

Act. Triple C Plumbing Contractors, Inc. may be reached for service of process by serving its

registered agent, Patricia K. Coggeshall, 192 High Oaks Road, Canyon Lake, Texas 78133.

                                             FACTS

       8.      Defendant executed and delivered a written adoption agreement to the collective

bargaining agreement dated August 11, 2015 with the Plumbing and Pipefitting Collective

Bargaining Unit of the MCA-SMACNA of San Antonio and Local Union No. 142 of the United

Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industry of the

United States and Canada, AFL-CIO. The collective bargaining agreement provides, inter alia

for wages, benefits, and working conditions. The collective bargaining agreement sets forth the

obligations of Defendant to comply with the established Plaintiffs’ Trust Funds wherein

Defendant promised to comply with the terms and conditions as set forth therein. The negotiated

contract between the Plaintiffs’ Trust Funds and Defendant provide for certain monetary

contributions being paid into the Plaintiffs’ Trust Funds and are more specifically set forth in the

respective Trust Agreements and amendments thereto.

       9.      The Trust Funds named herein are express trusts with various employers and

employer associations in the plumbing and pipefitting industry. The trusts were created and now

exist subject to the provisions of Section 302, LMRA (29 U.S.C. Section 186).




                                                 5
              Case 5:19-cv-00551 Document 1 Filed 05/22/19 Page 6 of 9



       10.      The Trust Fund Agreements provide for an audit to be made of the payroll and

wage records of an employer in connection with the contributions and reports that are to be made

by the employer, at the discretion of the Trustees, at any reasonable time.

       By this agreement, Defendant promised that in the event an audit of its payroll records

reflected a deficiency of the monthly employer contributions, Defendant would pay Plaintiffs on

account of each deficiency a sum equal to the principal employer contributions due, plus interest,

liquidated damages, audit fees and legal fees and costs.

       11.      That by the terms of the Trust Agreement for Plaintiffs’ Trust Funds and the

Collective Bargaining Agreement heretofore mentioned, Defendant became obligated to make

payments on the employees covered by the Collective Bargaining Agreement in effect in the area

in which it was operating or working by virtue of the agreement. That Defendant agreed to

deposit health benefit, pension, and defined benefit contribution plan employer contributions each

month, or at such regular intervals as may be determined by the Trustees of the Funds to the

depository designated by the Trustees.

                                         FIRST COUNT

                   ERISA VIOLATIONS AND BREACH OF CONTRACT

       12.      That Defendant breached its agreement with Plaintiffs by failing and refusing to

submit requisite and timely payroll records despite repeated requests in writing since at least

January 2019.

       13.      Plaintiffs would further show that several demands have been made on Defendant

to submit its payroll records and forms listing all of Defendant’s employees working in covered

employment.




                                                 6
             Case 5:19-cv-00551 Document 1 Filed 05/22/19 Page 7 of 9



       14.     In order to confirm the accuracy of certain payments made and to account for those

employer contributions not remitted to Plaintiffs’ Trust Funds, a payroll audit of Defendant’s

books and records is necessary, which could result in Defendant’s liability for a deficiency in the

payment of employer contributions plus liquidated damages, interest, and attorney’s fees, as

hereinafter alleged.

       15.     That under the agreement as referred to herein above and 29 U.S.C. Section 1132,

Plaintiffs are additionally entitled to interest at the rate of one and one-half percent (1½%) per

month of the principal deficient amount from the date the monies were due Plaintiffs, as well as

liquidated damages in the amount of at least $750 but not to exceed twenty percent (20%) of the

aggregate of principal and accrued interest upon the date of payment to Plaintiffs.

       16.     Plaintiffs are authorized to collect, on behalf of the Local Union sponsoring the

Taft-Hartley employee benefit plan, working assessments and supplemental dues.              These

monetary amounts have been contracted for by and between Defendant and the Local Union under

the Collective Bargaining Agreement and have accordingly been deducted from the employees’

wages to be paid directly to the administrative manager of Plaintiffs’ Trust Funds for distribution

to the Local Union. Defendant’s failure to submit to a payroll audit thwarts Plaintiffs’ efforts to

verify payments of working assessments and supplemental dues for the period August 11, 2015

through the present.

       17.     Plaintiffs’ Trust Funds rely on payroll audits to verify that employer contributions

are accurate and adequate for providing benefits to Defendant’s employees and dependents.

       18.     There exists no prompt or adequate remedy at law to redress the violation of ERISA

as set forth herein above.




                                                7
             Case 5:19-cv-00551 Document 1 Filed 05/22/19 Page 8 of 9



       19.     It has been necessary for Plaintiffs to engage the law firm of Conner & Winters,

LLP, for the purpose of enforcing the payroll audit requirements of the Plaintiffs’ Trusts and

ultimately for recovering the employer contributions and damages required by the

above-referenced agreement and seeking injunctive relief, and Plaintiffs are entitled to actual

attorney’s fees in connection therewith. In conformity with Section 502(g)(2) of ERISA (as

amended 1980 [29 U.S.C. Section 1132(g)(2)]) for the enforcement of ERISA Section 515 (29

U.S.C. Section 1145), the Court, in which the judgment in favor of the Trust is rendered, shall

award the unpaid contributions, interest, attorney’s fees, liquidated damages, and costs of court; in

accord with the law, Plaintiffs seek and demand payment thereof.

       20.     Plaintiffs have performed all conditions precedent on its part to be performed under

the terms of the aforementioned agreement.

       21.     A true and correct copy of this Original Complaint will be served upon the

Secretary of Labor and the Secretary of the Treasury by certified mail, as required by law, ERISA

Section 502(h), 29 U.S.C. Section 1132(h).

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs request that Defendant be cited, in

terms of law, to appear and answer herein and upon final hearing hereof, Plaintiffs have judgment

of and against Defendant, as follows:

       a.      Plaintiffs shall be entitled to full access of Defendant’s payroll records for
               purposes of completing a payroll audit for the period August 11, 2015
               through the date of the audit.

       b.      That upon completion of the payroll audit of Defendant’s payroll records,
               Plaintiffs shall be entitled, to the full amount due and owing Plaintiffs’
               Trust Funds;

       c.      That Plaintiffs be awarded unpaid supplemental dues and working
               assessments on behalf of the agencies for which they are empowered to
               collect these sums;




                                                 8
                  Case 5:19-cv-00551 Document 1 Filed 05/22/19 Page 9 of 9



          d.        That Plaintiffs be awarded accrued pre-judgment interest on all
                    contributions at the rate of one and one-half percent (1½%) per month in
                    accordance with ERISA Section 502(g)(2) and contract;

          e.        That Plaintiffs be awarded liquidated damages on all employer
                    contributions now due and which accrued during the pendency of this
                    action in accordance with ERISA Section 502(g)(2) and the respective
                    Trust Agreements, in an amount of at least $750, but not to exceed 20% of
                    the contributions due;

          f.        That a preliminary injunction be ordered against Defendant requiring
                    submission of all employer contributions and delinquent employer
                    contributions now due to Plaintiffs’ Trust Funds immediately;

          g.        That an Order permanently enjoining Defendant and its shareholders,
                    agents, directors, officers, successors and assigns, for so long as it remains
                    obligated to contribute to Plaintiffs from failing, refusing, or neglecting to
                    submit monthly employer contribution payments and monthly reports in a
                    timely manner;

          h.        That Plaintiffs be awarded reasonable attorney’s fees in accordance with
                    ERISA Section 502(g)(2);

          i.        That Plaintiffs be awarded all costs of Court incurred herein; and

          j.        That Plaintiffs be awarded such other and further relief as the Court deems just.

                                                   Respectfully submitted,

                                                      /s/ Douglas M. Selwyn
                                                   Douglas M. Selwyn
                                                   State Bar No. 18022250
                                                   dselwyn@cwlaw.com
                                                   808 Travis Street, 23rd Floor
                                                   Houston, Texas 77002
                                                   Telephone:     (713) 650-3850
                                                   Facsimile:     (713) 650-3851
                                                   ATTORNEYS IN CHARGE FOR PLAINTIFFS

OF COUNSEL:
CONNER & WINTERS, LLP
808 Travis Street, 23rd Floor
Houston, Texas 77002




Complaint audit unliquidated 05.22.19:6681060_4       9
